Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This Office action is responsive to the amendment filed on 01/31/2019. As directed by the amendment, claims 9 has been amended, claims 18-20, 23-24, 28, and 36 have been cancelled. Thus, claims 1-8, 10-17, 21-22, 25-27, and 29-35 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, 21-22, 25-27, and 29-30 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-4, and 30-31, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 both recite “The susceptibility artifact reducing vacuum bag according to claim 8 or claim 12” which places the claims in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17, 21-22, 25-27, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly (WO 2007/022499) and in further view of Hieronimi et al., (US PG Pub 2010/0186170, hereinafter “Hieronimi”).
Regarding claim 1, Conolly, drawn to a susceptibility-matching composite material to reduce susceptibility artifacts in MRI (see Abstract) teaches a susceptibility artifact reducing envelope 202 (see page 8, lines 29-32: “In order to reduce the space between the EPS-graphite beads and the skin surface, it may be preferable to use smaller beads (smaller than approximately 2 mm) enclosed in a thin packaging envelope or fabric. This "bean-bag" like device could conform to a body part quickly and conveniently.”) for reducing local magnetic inhomogeneity inside a magnetic resonance imaging system (see Abstract and claims 1 and 10), the envelope comprising a mixture of diamagnetic composite material made of a diamagnetic material (see page 4, lines 15-16: “In some embodiments of the invention, the diamagnetic particles are graphite particles e.g., pyrolytic graphite powder, crushed PG, or cut pyrolytic graphite sheet (PGS).”), and a filler material (see page 8, lines 10-16: “In prefened embodiments, a composite is made of a high purity graphite powder suspended in a low density filler such as styrofoam or expanded polystyrene (EPS) foam or EVA foam. For example, raw polystyrene beads may be mixed with graphite powder then the mixture is heated (e.g., with steam or pentane) to create EPS-graphite foam which can then be formed as desired, e.g., into small (i.e., 1 mm diameter) beads. These beads of styrofoam-graphite may then be enclosed in a contaimnent envelope to form a susceptibility-matching composite package.”), the fraction of diamagnetic composite material and filler material selected such that the mixture has a net magnetic susceptibility corresponding substantially to the magnetic susceptibility of human tissue (see claim 10; see also page 7, lines 12-32: “Taking into account the full anisotropy of the PG powder, one can show that a volume fraction of 1/31 gives a susceptibility almost exactly matching that of water. Most human tissues are extremely close to the 
However, Conolly is silent with regards to the device being a vacuum bag comprising a valve for establishing an externally generated vacuum inside the vacuum bag.
Hieronimi, drawn to a flexible bag for positioning a patient (see Abstract) teaches a vacuum bag comprising a valve for establishing an externally generated vacuum inside the vacuum bag (see paragraph [0012]: “The present invention therefore provides a positioning system for a body, comprising a flexible bag of a gas-impermeable material…the bag containing a flowable granular material”. See also paragraph [0023]: “A valve is provided on the hull material in order to allow it to be evacuated through connection to a vacuum source or a vacuum pump, or the like.  Once evacuated, the atmospheric pressure acting on the hull material compresses the filling material thereby preventing further flow, and the positioning system adopts a rigid or a substantially rigid state for so long as the vacuum is maintained.  When the vacuum is broken, the filling material once again becomes flowable and the vacuum cushion can be adapted to a different shape to conform to a new patient, for example.  Once formed into the new appropriate shape, the whole material is again evacuated via the valve and the cushion becomes rigid once again.”).
Conolly teaches using a hook-and-loop fastener, straps, or other devices to help the bag conform to the body (see page 12) to reduce susceptibility artifacts as it conforms tightly to the body. At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the envelope of Conolly to include the vacuum bag with a valve, as taught by Hieronimi, as a reasonable substitution for the fasteners of Conolly, to yield predictable results of an alternative fixing means for reducing susceptibility artifacts.

5 S/m, or higher than 106 S/m, or higher than 107 S/m, or higher than 108 S/m, and the diamagnetic material is a first powder, such as a pyrolytic graphite powder (see pages 7-8, lines 24-3: “In addition to being inexpensive, another advantage of the PG powder is that it is not directionally dependent once the crystal particle orientations are randomized in the filler (i.e., the composite has isotropic magnetic susceptibility even though the crystals are anisotropic). As an alternative to embedding in a foam matrix, the PG powder may also be distributed between tiny styrofoam beads. Care should be taken to ensure that the graphite powder has no magnetic contaminants. The size and separation of the particles determines how close local field distortions exist within the subject. This is due to the blurring effect of magnetic field sources. The field a distance 1 cm away from a complex magnetic field source is convolved with a function of width 1 cm; at 10 cm it is convolved with a function of width 10 cm. Hence, microvariations within the composite are largely blurred out a distance approximately equal to the separation between the particles. Hence it is preferred that the graphite particles and their separation be small relative to a pixel size. For example, a 100 micron particle size or smaller would be preferred.”

Regarding claims 4-6, Conolly teaches the filler material is a second powder, such as flour, the first and/or second powder(s) have a diameter of less than 3 mm, preferably less than 2 mm, more preferably less than 1 mm, even more preferably less than 100 pm, most preferably less than 20 pm (see page 8, lines 1-3: “Hence it is preferred that the graphite particles and their separation be small relative to a pixel size. For example, a 100 micron particle size or smaller would be preferred.”), and wherein concentrations of the diamagnetic composite material and filler material are distributed evenly in the vacuum bag (see page 8, lines 5-16: “In prefened embodiments, graphite powder is used in addition to, or instead of PGS. Graphite powder has the advantage that it is extremely inexpensive and isotropic 

Regarding claims 7-9, Conolly teaches the mixture of diamagnetic composite material and filler material forming a granular material, the beads and/or grains being cylindrical, or spherical, or conical, or cubical, or rectangular, or pyramid shaped, or combinations thereof (see page 8, lines 12-16: “For example, raw polystyrene beads may be mixed with graphite powder then the mixture is heated (e.g., with steam or pentane) to create EPS-graphite foam which can then be formed as desired, e.g., into small (i.e., 1 mm diameter) beads. These beads of styrofoam-graphite may then be enclosed in a containment envelope to form a susceptibility-matching composite package”) and the mixture of diamagnetic composite material and filler material is evenly distributed in a material forming beads and/or grains (see claim 1: “wherein the diamagnetic material is a composite material made of a filler material and a collection of diamagnetic particles uniformly distributed through the filler material”).

Regarding claims 10-11, Conolly teaches the size of the beads and/or grains is less than 10 mm, or less than 9 mm, or less than 8 mm, or less than 7 mm, or less than 6 mm, or less than 5 mm, or less than 4 mm, or less than 3 mm, or less than 2 mm, or less than 1 mm, or less than 0.5 mm, or less than 

Regarding claims 12-14, Conolly teaches the susceptibility artifact reducing vacuum bag in a non-vacuum configuration is configured to be positioned on a portion of a human body, and in a vacuum configuration is configured to conform tightly on said portion, the vacuum configuration corresponding to a state wherein vacuum has been established and the established vacuum retaining the shape of the susceptibility artifact reducing vacuum bag in the vacuum configuration, and the susceptibility artifact reducing vacuum bag and the mixture of diamagnetic composite material forming a substantially stiff and/or rigid assembly in the vacuum configuration (see page 11, lines 13-26: “Preferably, the composite beads behave as an ultralight liquid or sand to provide high conformability to the individual geometry of the surface of the body part 206 being imaged. In practice, when pressed against the body being imaged, the deformable envelope surface 204 conforms to the shape of the body 206 because the beads 200 behave like an incompressible fluid within the flexible envelope 204. In some embodiments, an outside portion of the envelope not contacting the body may be rigid or semi-rigid hull 208 that approximates a cylindrical, spherical, or hemispherical shape, e.g., by using a semi-rigid supporting structure for the envelope, or using a semi-rigid material for the envelope itself.”).

Regarding claim 15, Conolly teaches the beads and/or grains being packed closely in the vacuum configuration, thereby increasing the density of the susceptibility artifact reducing vacuum bag in the 

Regarding claim 16, Conolly teaches the elastic beads and/or grains being deformed in the vacuum configuration (see Abstract): “The filler is preferably a non-conductive, low-density material that is either deformable or formed as a deformable collection of small beads…”).

Regarding claims 17, 21-22, 25, and 35, Conolly teaches the susceptibility artifact reducing vacuum bag having a shape preventing it from moving or falling off from the position on a human body in the vacuum configuration and wherein the susceptibility artifact reducing vacuum bag is configured to conform to the neck of a human body, the foot, or leg, or knee, or arm, or hand, or shoulder, or back, or head of a human body, and at least one breast of a human body (see page 13, lines 1-3: “…may be shaped to conform to an approximate expected shape of a body lying on the pad. The pad may include extensions that conform to specific parts of the body, including shoulder pads, chin pads, a bowl shaped region to support the bottom of the head, or positioning pads under the knee.”).

Regarding claim 26, Conolly teaches the susceptibility artifact reducing vacuum bag being substantially cup-shaped or substantially conical or substantially hemispherical (see page 11, lines 17-20: “In some embodiments, an outside portion of the envelope not contacting the body may be rigid or semi-rigid hull 208 that approximates a cylindrical, spherical, or hemispherical shape, e.g., by using a semi-rigid supporting structure for the envelope, or using a semi-rigid material for the envelope itself.”).



Regarding claim 29, Conolly teaches the diamagnetic material is pyrolytic graphite (see page 13, lines 12-13: “Specifically, a composite material is uniformly doped with a highly diamagnetic material (such as pyrolytic graphite or graphite powder)…”).

Regarding claim 30, Conolly teaches the filler material is a polymer, such as a synthetic polymer selected from the group of thermoplastics, thermosets, elastomers and synthetic fibers (see claim 16: “…the filler material is selected from the group consisting of plastics, balsa wood, and aero gels.”).

Regarding claim 31, Conolly does not explicitly teach the mixture comprises from about 4% v/v to about 12% v/v of the diamagnetic material, or about 5% v/v to about 11% v/v of the diamagnetic material, or about 6% v/v to about 10% v/v of the diamagnetic material, or about 7% v/v to about 9% v/v of the diamagnetic material, or about 7.5% v/v to about 8.5% v/v of the diamagnetic material, or about 7.8% v/v to about 8.2% v/v of the diamagnetic material, or about 7.9% v/v to about 8.1% v/v of the diamagnetic material, such as about 8.0% v/v, or about 8.1% v/v, or about 8.2% v/v, or about 8.3% v/v, or about 8.4% v/v, or about 8.5% v/v, or about 7.9% v/v, or about 7.8% v/v, or about 7.7% v/v, or about 7.6% v/v, or about 7.5% v/v of the diamagnetic material. However, Conolly teaches choosing a mixture that will reduce the net susceptibility sufficiently (see page 8, lines 18-page 9 line 12). At the 

Regarding claim 32-34, Conolly teaches a method for reducing local magnetic inhomogeneity of a portion of a body inside a magnetic resonance imaging system (see Conolly claim 1), the method comprising the steps of:
providing a susceptibility artifact reducing envelope (see rejection of claim 1 above) comprising a mixture of diamagnetic composite material made of a diamagnetic material and a filler material (see Conolly claim 1: “wherein the diamagnetic material is a composite material made of a filler material and a collection of diamagnetic particles uniformly distributed through the filler material”), the fraction of diamagnetic composite material and filler material selected such that the mixture has a net magnetic susceptibility corresponding substantially to the magnetic susceptibility of human tissue (see page 8 line 18-page 9, line 12;
positioning the bag on and/or around the portion of the body, wherein the envelop bag is in a expanded configuration (see page 4, lines 15-31: “The composite material may be packaged in flexible material container suitable for placement against specific body parts. The composite material may be used as a liner within a container similar to a removable cast so that a limb (such as a foot, leg, hand, or arm) is surrounded by the composite material when the limb is placed in the container. The composite may also be used as a liner in a helmet used when imaging the head…The composite may be packaged in a manner similar to bean bags, which could readily conform to the body part.”).
However, Conolly is silent with regards to the device being a vacuum bag, establishing a vacuum in the vacuum bag, thereby entering a vacuum configuration of the vacuum bag, wherein the vacuum 
Hieronimi, drawn to a flexible bag for positioning a patient (see Abstract) teaches a vacuum bag comprising a valve for establishing an externally generated vacuum inside the vacuum bag (see paragraph [0012]: “The present invention therefore provides a positioning system for a body, comprising a flexible bag of a gas-impermeable material…the bag containing a flowable granular material”. See also paragraph [0023]: “A valve is provided on the hull material in order to allow it to be evacuated through connection to a vacuum source or a vacuum pump, or the like.  Once evacuated, the atmospheric pressure acting on the hull material compresses the filling material thereby preventing further flow, and the positioning system adopts a rigid or a substantially rigid state for so long as the vacuum is maintained.  When the vacuum is broken, the filling material once again becomes flowable and the vacuum cushion can be adapted to a different shape to conform to a new patient, for example.  Once formed into the new appropriate shape, the whole material is again evacuated via the valve and the cushion becomes rigid once again.”), wherein the vacuum bag conforms tightly to the body, the vacuum bag being loose and flexible in the non-vacuum configuration and substantially stiff in the vacuum configuration (see paragraph [0027]: “With the cushion 10 in the non-evacuated state, the shoulder retractor and the patient can be positioned as required and the patient made comfortable in the cushion.  The cushion 10 can then be evacuated to "freeze" the shoulder retractor 16 in the required position.  This will mean that, during treatment, the shoulders are held out of the beam and the neck region can be stretched so as to result in improved repositioning of the tumour.”).
Conolly teaches using a hook-and-loop fastener, straps, or other devices to help the bag conform to the body (see page 12) to reduce susceptibility artifacts as it conforms tightly to the body. At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the envelope of Conolly to include the vacuum bag with a valve, as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793